Citation Nr: 1427267	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for acquired psychiatric disability, including post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Houston, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a November 2007 rating decision, the RO denied service connection for a disorder of the left eye manifested by pain.  The RO denied service connection for psychiatric disability described as depression with anxiety.  The RO granted service connection for hearing loss, and assigned a 0 percent, noncompensable disability rating.  In a September 2010 rating decision, the RO denied service connection for type II diabetes mellitus and for diabetic retinopathy.

The Veteran's claims previously included claims for service connection for heart disease, hypertension, depression with anxiety and a cerebrovascular accident.  The Veteran initiated an appeal of the RO's denial of those claims.  He did not perfect the appeal of those claims as his September 2009 VA Form 9 specifically limited his appeal to the issues of hearing loss and an eye disorder.

In a separate September 2009 statement, however, the Veteran raised a claim for service connection for anxiety and depression, to include as secondary to hearing loss and tinnitus.  In a December 2009 letter the RO explained they would work on the claim for PTSD and anxiety and depression secondary to hearing loss and tinnitus but specifically noted that the claim for "depression and anxiety secondary to arteriosclerotic heart disease is currently under appeal and is being handled by the appeals board."  

The RO denied the claim in a June 2010 rating decision.  The Veteran filed a timely Notice of Disagreement and the RO issued a statement of the case in September 2011.  The Veteran, however, failed to perfect the appeal by filing a timely VA Form 9.  

In this case, although the Veteran never officially perfected the appeal of a psychiatric disorder with a VA Form 9, the Court has held, however, that the filing period for a Substantive Appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the SOC and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal).  Here although there was no form 9, there was a September 2009 statement that continued to indicate the Veteran sought service connection for a psychiatric disorder.  Furthermore, the RO suggested that the issue of service connection for the psychiatric disorder was still on appeal in the December 2009 letter.  Considering the nonadversarial and pro-claimant VA claims adjudication system and reviewing the evidence in a liberal manner, the Board construes the Veteran's September 2009 statement as a statement in lieu of 9 and accepts the issue as on appeal.  

Concerning the issues of heart disease, hypertension, and a cerebrovascular accident, there is no similar evidence suggesting that the Veteran sought to continue the appeals of these issues, nor is there evidence that VA in any way mislead the Veteran that the issues remained on appeal.  Accordingly, those issues are not presently before the Board.  

On his September 2009 Appeals to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Member of the Board via videoconference in connection with his claim.  This hearing was scheduled for April 2014; however, the Veteran failed to report for that hearing.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Removal during service of lesions from the right eyelid left no scarring or other residual.

2.  Cataracts, macular edema, and diabetic retinopathy did not become manifest until many years after service.

3.  Current psychiatric disorders, with anxiety and depression, did not become manifest until at least several years after service, and are not associated with any experiences during service nor with any service-connected disability.

4.  The Veteran's hearing impairment has been no worse than level II in the right ear and level I in the left ear.


CONCLUSIONS OF LAW

1.  Current eye disorders and claimed eyelid surgery residuals were not incurred or aggravated in service nor as a result of any service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  Current psychiatric disorders were not incurred or aggravated in service, may not be presumed to have been incurred in service, and are not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  Bilateral hearing loss has not met the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in letters issued in February 2007, December 2008, January 2010, and April 2010.  In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection.  The letter also informed the Veteran how VA assigns disability ratings and effective dates.  The letter also stated who was to provide the evidence.

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, statements from the Veteran, and reports of VA medical examinations.  The Veteran has had VA examinations that adequately addressed the claims for service connection for an eye disorder and a higher disability rating for hearing loss.

The Veteran has had VA mental disorders examinations, but those examinations have not addressed the question of whether his mental disorders are related to service or service-connected disorders.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran has current mental disorders.  However, there is no evidence that indicates that any mental disorder may be associated with his service.  There is no evidence that the Veteran had a mental disorder earlier than about 1985, several years after his service.  He has not been diagnosed with PTSD, and has not reported having any traumatic experience during service.  For purposes of creating a duty for VA to obtain a medical opinion, the circumstances surrounding the psychiatric disability service connection claim do not approach even the low threshold for evidence of a connection to service or a service-connected disorder.  Therefore, VA does not have a duty to obtain an opinion regarding the likelihood of a nexus between current psychiatric disorders and service or service-connected disorders.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims on appeal, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claims on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Eye Disorder

The Veteran is seeking service connection for eye disorders manifested by eye pain, impaired vision, and eyelid scarring.  He received treatment during service for irritation of the right eye and bumps on the right eyelid.  Post-service medical records reflect that he has diabetic retinopathy affecting both eyes.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected.  38 C.F.R. § 3.310(b).  

For purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2012); 38 U.S.C.A. § 1110 (West 2002). In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation relating to service connection.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

In the present case VA and private treatment records reflect the Veteran has several currently diagnosed eye disorders, including cataracts, macular edema, hypertensive retinopathy and diabetic retinopathy.  As such the Veteran has a current disability.

During service, the Veteran had treatment in 1976 for irritation of the right eye and discharge from the right upper eyelid.  A treating clinician described a lump on the eyelid as a stye or cyst.  In June 1976, a physician surgically removed a cyst.  Post-surgery he was noted to have an infection of the right eye with purulent discharge.  In October 1976 he was noted to have a pyogenic granuloma that was removed under local anesthesia.  On a service separation examination dated in December 1978, the examiner checked normal for the condition of the Veteran's eyes.  Visual acuity was 20/20 bilaterally. 

The final element is competent evidence of a nexus linking any of the current eye disorders to the treatment cysts of the eyelids or pyogenic granuloma noted during service.

In this regard, none of the records suggest that any of the currently diagnosed eye disorders had their onset in service or were caused or aggravated by service.  

In November 2012, the Veteran had a VA medical examination for scars.  The examiner noted that a stye and a pyogenic granuloma were removed from the Veteran's right upper eyelid during service in 1976.  The Veteran denied having any recurrence of eyelid cysts since 1976.  The examiner found that the Veteran did not have any cysts or scars on his right upper eyelid.  Photographs taken at the examination do not show any scars on or around either of the Veteran's eyes.

Skin abnormalities were removed from the Veteran's right eyelid during service.  At the time of separation from service examination did not show any eyelid lesions or any scars or other residuals of the lesions or lesion removal.  The 2012 examination did not show any scar or other disorder on the right eyelid.  In the absence of a current skin disorder or other disorder of right eyelid, the Board denies service connection for the claimed residual.

To the extent to which the Veteran has diabetic retinopathy and hypertensive retinopathy, service connection on a secondary basis is not warranted as neither the diabetes mellitus nor hypertension are service-connected.  38 C.F.R. § 3.310.

The Board notes that the Veteran reports he had eye problems since service.  Eye disorders, however, are not listed as a chronic disease in 38 C.F.R. § 3.309(a).  As the Veteran's eye disorders are not listed chronic diseases under 38 C.F.R. § 3.309(a) , the Veteran's claim cannot be processed under a theory of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Walker, 708 F.3d at 1340.  To the extent to which the Veteran attempts to provide a nexus between his eye disorders and service, he is not competent to do so without demonstrating that he has the knowledge, skill, or training to differentiate between the many types of eye disorder or causes of eye disorders and interpret appropriate testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

Therefore, the preponderance of the evidence is against the Veteran's claim. Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for an eye disorder is denied.

Psychiatric Disorder

The Veteran contends that he has psychiatric disability as a result of events during service or as secondary to one or more service-connected disorders.  Psychoses are among the chronic diseases for which service connection may be presumed if manifest to a compensable degree within one year after separation from service, even though there is no evidence of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

The Veteran is seeking service connection for PTSD.  PTSD is a mental disorder that develops as a result of traumatic experience.  It is possible for service connection to be established for PTSD that becomes manifest after separation from service.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the circumstances of the Veteran's service and of the claimed stressor.  If the Veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, then, in the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  Similarly, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity, a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, then, in the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

If a Veteran's service and claimed stressor was not under circumstances that provide for his or her lay testimony alone to establish the occurrence of the stressor, the record must contain service records that corroborate the Veteran's testimony as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Veteran's service treatment records do not reflect any complaints or findings of mental, emotional, or behavioral problems.  The Veteran has not indicated, and his service records do not suggest, that during service he engaged in combat with the enemy or experienced fear of hostile military or terrorist activity.  The Veteran has not stated, and no records indicate, that he had any mental, emotional, or behavioral problems during the year following separation from service.

In VA treatment in November 1985, the Veteran reported chest pain, brought on by various factors including stress and strenuous physical activity.  In December 1985, he indicated that he was going to school and was under pressure.  A clinician observed that the Veteran showed anxiety.

In VA treatment in April 1994, the Veteran reported chest pain with physical exertion or with anxiety.  In November 1994, he was seen at a mental health clinic.  He reported a two month history of insomnia.  He related numerous stressors, primarily financial and worries over his heart condition.  He continued in outpatient mental health treatment through 1997.  He reported ongoing insomnia and frustration over difficulty finding a job.  Treatment notes reflect reports and findings of anxiety, irritability, and a depressed mood.  A clinician provided an impression of major depressive disorder.

The Veteran had a VA mental disorder examination in May 1997.  He stated that he was a heavy liquor drinker when he was separated from service.  He reported that presently he was in mental health treatment that included medications.  He stated that he felt irritable toward people and therefore kept to himself.  He related anxiety, insomnia, and periods of depression.  The examiner observed that the Veteran's mood was discouraged, anxious, and anhedonic, and that his affect was constricted and depressed.  The examiner's impression was chronic adjustment disorder with mixed anxiety and depressed mood.

In February 2007, the Veteran submitted a claim for service connection for several disorders, including a heart condition.  He sought service connection for depression as secondary to a heart condition.  In subsequent statements, the Veteran continued to seek service connection for depression and anxiety, including as secondary to a heart condition.  Later in 2007, the Veteran was seen for symptoms of transient ischemic attack, with confusion and disorientation.  It was noted that his insulin-dependent diabetes was under poor control.  

In September 2009, the Veteran's representative indicated that the Veteran was seeking service connection for depression and anxiety as secondary to service-connected hearing loss and tinnitus.

In VA treatment in October 2009, the Veteran indicated that he wanted to claim service connection for PTSD.

In VA outpatient mental health treatment in February and March 2010, the Veteran indicated that he struggled with self care.  He stated that his eyesight was failing due to diabetes, and that he felt upset when he could not see things.  He related that his activity was limited to watching television and smoking cigarettes.  He reported having short term memory loss.  He reported hearing voices telling him to do things.  The Veteran's disorders listed in the treatment notes included mood disorder due to a medical condition.

In April 2010, the Veteran was admitted to a private hospital with severe confusion, disorientation, and weakness.  He reported having fallen the night before.  Clinicians found that his diabetes was uncontrolled.  Diagnoses included dementia and depression.

The Veteran had a VA mental disorders examination in May 2010.  He stated that he did not have psychological problems during service.  He did not report having any traumatic experiences during service.  He related having a traumatic experience after service, when a girlfriend scalded him in the face with hot water.  He stated that he worked after service.  He indicated that, because of medical problems including stroke and hypertension, he stopped working in about 1992.  He reported that he was under VA mental health treatment.  He stated that he had depression, which he related to his medical disorders.  The Veteran's wife reported that the Veteran had no interest in any activity.  The examiner found that the Veteran was not a reliable historian.  The examiner found that the Veteran had a cognitive disorder.  The examiner provided diagnoses of dementia, depressive disorder, and alcohol dependence in early remission.

The Veteran has not been found to have a psychosis.  Therefore, there is no basis for presumption of service connection of a psychosis.  There is no evidence that the Veteran had any mental disorder symptoms during service.  Mental disorders were diagnosed after service, but no symptoms were reported earlier than about 1985.  Neither clinicians nor the Veteran has attributed any mental disorder to events or experiences during service.  The preponderance of the evidence thus is against incurrence or aggravation in service of any psychiatric disorder.

The Veteran has contended that his psychiatric disorders are secondary to a heart condition, hearing loss, and/or tinnitus.  Service connection is not established for a heart condition, so a disability cannot be service-connected as secondary to any heart condition.  In 2007, the Veteran sought, and VA granted, service connection for his hearing loss and tinnitus.  The report of a 2007 VA audiology examination, and records of treatment for physical and mental disorders, do not reflect any report from the Veteran that his hearing loss and tinnitus cause him any psychological distress.  The preponderance of the evidence therefore is against hearing loss and or tinnitus having caused or aggravated the Veteran's psychiatric disorders.

The Veteran has not been diagnosed with PTSD.  Further, he did not serve in combat or in proximity to threats of terrorism, and he does not contend that he had any traumatic experience during service.  The preponderance of the evidence thus is against service connection for PTSD.

Hearing Loss

The Veteran appealed the initial 0 percent disability rating the RO assigned for his service-connected hearing loss.  VA assigns disability ratings by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2013).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will consider whether different ratings are warranted for any period since the February 8, 2007, effective date of service connection for the Veteran's hearing loss.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.  Tables VI and VII are reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI







	(CONTINUED ON NEXT PAGE)
Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

On VA audiological evaluation in August 2007,  the Veteran reported that he has difficulty hearing and understanding speech.  He denied any treatment for his difficulty hearing.  On testing, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
40
45
40
LEFT
10
25
30
45

Speech recognition scores were 90 percent in the right ear and 96 percent in the left ear.  The puretone threshold averages were 38 decibels in the right ear and 28 decibels in the left ear.  The hearing impairment levels were II in the right ear and I in the left ear.  The test results were consistent with a 0 percent rating.

Testing showed hearing loss consistent with a 0 percent rating.  The Veteran has not asserted, and there is no evidence indicating, that his hearing has worsened since the 2007 examination.  The preponderance of the evidence indicates that the Veteran's hearing loss does not meet or approach the criteria for a disability rating higher than the existing 0 percent rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's hearing loss has not required frequent hospitalizations.  The Veteran has not contended that his hearing loss markedly interferes with his capacity for employment.  The rating schedule criteria address the manifestations of the Veteran's hearing loss, and provide for higher ratings for greater levels of disability than are present in this case.  The rating schedule criteria thus are adequate for evaluating the Veteran's hearing loss.  It is not necessary to refer the rating of his hearing loss for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has indicated that he is unemployed, and that he ceased working many years ago due to medical disorders including stroke.  He has not indicated, and the assembled evidence does not suggest, that his hearing loss makes him unable to secure or follow a substantially gainful occupation.  Thus, the record does not raise the issue of unemployability as a result of hearing loss.


ORDER

Entitlement to service connection for an eye disorder is denied.

Entitlement to service connection for an acquired psychiatric disability including PTSD is denied.

Entitlement to a disability rating higher than 0 percent for bilateral hearing loss is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


